PER CURIAM.
This is a suit by the City of El Paso to have declared void and to rescind a 1972 exchange of city owned lands for lands owned by R. L. Bowling and others who were named as defendants in the trial court. The City alleged noncompliance with Art. 5421c-12, Tex.Rev.Civ.Stat.Ann., grossly inadequate consideration, and an unconstitutional donation of public property.
At the close of all the evidence the trial court withdrew the case from the jury and granted the City’s motion for an instructed verdict based on the application of Art. 5421c-12. The court of civil appeals affirmed the trial court’s judgment that the deed of the City be nullified, cancelled, set aside and declared wholly void and that the deeds of the other parties to the transaction likewise be voided. The court of civil appeals’ holding was based upon failure by the City of El Paso to publish notice of the land transfer as required by Art. 5421c-12. 525 S.W.2d 539.
While approving the judgment of court of civil appeals, we reserve the question whether a failure to comply with these statutory notice requirements renders such a transfer void or voidable.
The applications for writs of error are refused, no reversible error.